Citation Nr: 0719359	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for diplopia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from September 19, 
1968, to February 2, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

By a March 2005 statement, the veteran's representative 
submitted an informal claim of entitlement to service 
connection for headaches.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

In July 2006, the Board received evidence from the veteran's 
representative in the form of a letter from a private 
optometrist.  The veteran had been notified by letter, dated 
April 26, 2005, that he had 90 days to submit additional 
evidence to the Board.  Because this evidence was received 
over one year after the relevant notice letter, and because 
the veteran has not demonstrated on motion that there was 
good cause for the delay, the evidence is also referred to 
the RO.  See 38 C.F.R. § 20.1304(b) (2006).  In an April 2007 
brief, the representative attempted to waive RO 
jurisdictional review of the evidence under 38 C.F.R. 
§ 20.1304(c) (2006).  However, that section only applies to 
timely-filed evidence or untimely evidence that is accepted 
by the Board, which is not the case here.

Although the RO has characterized the eye disability claim as 
encompassing residuals of a blowout fracture of the right 
orbit, it appears clear that the only residual rated and 
developed for the Board's review (see February 2005 statement 
of the case) is diplopia.  Consequently, the Board will 
likewise limit its review.  Should the veteran believe that 
other residuals deserve separate compensable ratings, he 
should contact the RO.


FINDINGS OF FACT

1.  The veteran has diplopia, which is present in the right 
lateral, left lateral, and up gazes between 31 and 40 degrees 
and 21 and 30 degrees.

2.  The veteran's service-connected hypertension is not 
manifested by readings of diastolic blood pressure 
predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected diplopia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.75, 4.77, 4.83a, 4.84a, Diagnostic Codes 6077, 6090, 6092 
(2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a September 2003 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claims.  By a statement of the 
case (SOC) in February 2005, the RO notified them of the 
evidence that had been considered in connection with the 
veteran's claims and the bases for the denial of his claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  While the notice did not 
refer to criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
this question is not now before the Board.  Consequently, a 
remand of the disability rating issues is not necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as private treatment records.  
Additionally, the notice letter requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Wichita, Kansas.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, in November 2003 and August 2004, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Although the veteran's 
representative asserts that the veteran should be reexamined, 
the Board does not find that there is evidence of a change in 
the severity of the veteran's disabilities.  Therefore, the 
VA examinations currently of record are sufficient for rating 
purposes and adequately portray the severity of the veteran's 
disabilities.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claims for an increased 
rating in June 2003.)

A. Diplopia

The veteran's diplopia is currently evaluated as 10 percent 
disabling under Diagnostic Code 6092, which calls for the 
evaluation of the disability under Diagnostic Code 6090 of 
the Ratings for Impairment of Muscle Function of the eyes.  
38 C.F.R. § 4.484a (Diagnostic Codes 6090, 6092) (2006).  
This diagnostic code provides for ratings based on the degree 
of diplopia and the equivalent visual acuity.

Diplopia is measured using the Goldmann Perimeter Chart.  
38 C.F.R. § 4.77 (Figure 2) (2006).  The chart identifies 
four major quadrants (upward, downward, and two lateral), 
plus a central field (20 degrees or less).  If the diplopia 
is from 31 to 40 degrees, it is rated equivalent to 20/40 
visual acuity if it is up; equivalent to 20/70 visual acuity 
if it is lateral; and equivalent to 20/200 visual acuity if 
it is down.  If the diplopia is from 21 to 30 degrees, it is 
rated equivalent to 20/70 visual acuity if it is up; 
equivalent to 20/100 visual acuity if it is lateral; and 
equivalent to 15/200 visual acuity if it is down.  If the 
diplopia is central at 20 degrees, it is rated equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a (Diagnostic Code 
6090).

Note 2 following the diagnostic code states that the ratings 
are applicable to only one eye.  A rating will not be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  Under note 3, when the diplopia field extends beyond 
more than one quadrant or more than one range of degrees, the 
evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation.  Finally, 
note 4 provides that when diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
Id.

Current relevant medical evidence includes a July 2003 eye 
examination from Shea Vision Associates in Wichita, Kansas, 
and a November 2003 VA eye examination.  Both reports provide 
a diagnosis of diplopia.  However, because neither report 
includes measurements of diplopia using a Goldmann Perimeter 
Chart, they are not helpful for rating purposes.  See 
38 C.F.R. § 4.77.  The only evidence that provides sufficient 
information on which to evaluate the veteran's diplopia is an 
August 2004 VA eye examination.

In that examination report, the veteran was diagnosed with 
diplopia as a result of his service-connected right orbit 
fracture.  As shown in a Goldmann Perimeter Chart, diplopia 
was present in the right lateral, left lateral, and up gaze.  
Concerning these three quadrants, the veteran's diplopia was 
measured from 31 to 40 degrees and from 21 to 30 degrees.  
Regarding visual acuity, the examiner documented the right 
eye as 20/200 uncorrected, near distance; 20/25 corrected, 
near; 20/100 uncorrected, far distance; and 20/20 corrected, 
far.  For the nonservice-connected left eye, the visual 
acuity was 20/200 uncorrected, near; 20/25 corrected, near; 
20/100 uncorrected, far; and 20/25 corrected, far.

Because the evidence shows that the veteran's diplopia 
extends beyond more than one quadrant (right lateral, left 
lateral, and up) and more than one range of degrees (31 to 40 
and 21 to 30), note 3 is for application and the highest 
evaluation based on the quadrant and degree range is used for 
equivalent visual acuity.  Therefore, the veteran's visual 
acuity in the right eye is equivalent to 20/100 because he 
has lateral diplopia from 21 to 30 degrees.  (He does not 
have diplopia in the down gaze.)  Additionally, because 
diplopia exists in two individual and separate areas of the 
same eye (right lateral and up gaze in two degree ranges), 
note 4 is for application.  Accordingly, the veteran's visual 
acuity of the right eye is taken one step worse, which is 
equivalent to 20/200.  38 C.F.R. § 4.84a (Diagnostic 
Code 6090).

The severity of visual acuity loss is then determined by 
applying the criteria set forth in the Ratings for Central 
Visual Acuity Impairment; the assignment of disability 
evaluations for visual acuity is a purely mechanical 
application of the rating criteria.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a 
(Diagnostic Codes 6061 to 6079).  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75 (2006).  The percentage evaluation is found in Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2006).

The veteran's visual acuity of 20/200 in the right eye and 
20/25 in the left eye (best corrected distant vision) 
corresponds to a 20 percent rating under Table V (Diagnostic 
Code 6077).  An evaluation in excess of 20 percent is not 
warranted because diplopia is not shown in the down or 
central gaze, which would provide for worse visual acuity 
equivalents.  Even so, an increased rating for the veteran's 
diplopia to 20 percent is warranted.

B. Hypertension

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  See 38 C.F.R. § 4.104 (2006).  Diagnostic 
Code 7101 provides for a 10 percent rating for diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where an individual with a 
history of diastolic pressure predominantly 100 or more 
requires continuous medication for control.  A 20 percent 
rating is assigned for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
40 percent rating is assigned for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is assigned 
for diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104 (Diagnostic Code 7101).

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sep. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.  Accordingly, the Board 
finds that the RO need not address the hypertension issue 
again in light of the change and a remand is not necessary.

In this case, the medical evidence demonstrates the veteran 
predominantly has diastolic pressure readings of 100 or more, 
predominantly has systolic pressure readings of 160 or more, 
and requires continuous medication for control.  However, the 
veteran's recent blood pressure readings of record do not 
support a rating higher than the current evaluation of 10 
percent for hypertension because it is not currently shown 
that his diastolic pressure is predominantly 110 or more, or 
his systolic pressure is predominantly 200 or more.  See 
38 C.F.R. § 4.104 (Diagnostic Code 7101).

Dating from one year prior to the veteran filing his claim 
for an increased rating for hypertension, there are multiple 
blood pressure readings of record.  The results range from 92 
to 120 diastolic and from 140 to 178 systolic.  Because 
systolic pressure is not shown to be 200 or more on any 
occasion, a higher rating is not warranted under that 
criterion.  While diastolic pressure is on occasion 110 or 
more, the Board finds that the readings are not predominantly 
so.  Private treatment records from R.J., M.D., indicate 
diastolic pressure readings of 110 in February 2003, 110 in 
March 2003, and 110 and 120 in July 2003.  However, diastolic 
pressure readings are also 100 in March 2003, June 2003, and 
August 2003.  Additionally, Wichita VAMC treatment records 
document diastolic pressure readings of 100 in February 2003 
and 92 in June 2003.  The most recent blood pressure results 
are detailed in a November 2003 VA examination report.  
Diastolic readings of 106, 102, and 106 are shown in that 
report.  The veteran's diastolic pressure readings are 
therefore not predominantly 110 or more, but rather 
predominantly 100 or more, as a majority of the readings are 
between 100 and 109.  (The words "or more" in the criteria 
indicate that the 10 percent rating contemplates diastolic 
pressure readings up to 109.)

The veteran contends that he has medical expertise on the 
matter because he is working on his degree in nursing and 
that his condition will become more disabling in the future.  
However, he has not pointed to any objective blood pressure 
readings that show a predominance of higher diastolic or 
systolic readings.  In a June 2003 VA treatment record, a 
physician reviewed the veteran's private blood pressure logs 
and noted that occasionally the diastolic reading was 112, 
which does not meet the "predominance" aspect for a 20 
percent rating.  If and when the veteran's hypertension in 
fact becomes more disabling, he may file a claim for an 
increase.

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's diplopia or hypertension reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for diplopia is granted to the extent 
described above.  As the preponderance of the evidence is 
against an even higher award and also against the 
hypertension increased rating claim, the benefit-of-the-doubt 
doctrine is not applicable in this instance.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent schedular rating for diplopia is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An increased rating for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


